Citation Nr: 9931290	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating for bursitis of the 
left knee, including arthritis, currently rated as 30 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In that decision, the RO made the following determinations: 
granted an increased evaluation of 30 percent for bursitis of 
the left knee, effective October 10, 1996; denied service 
connection for Paget's disease of the pelvis and hips; and 
denied the claim of service connection for lumbosacral 
strain.  In June 1997, VA received the veteran's notice of 
disagreement and a statement of the case was issued.  In 
September 1997, the veteran filed his substantive appeal.  He 
also included a request for a personal hearing.  In March 
1998, the veteran appeared and testified before a hearing 
officer at the RO.  In May 1999, the veteran appeared and 
testified before the undersigned at the RO.  

In October 1999, the veteran submitted additional evidence 
with the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1999). 

Left Hip Osteoarthritis: Referral of Claim

During the veteran's hearing of March 1998, it was noted that 
the veteran wished to withdraw the appeal of the issue of 
service connection for Paget's disease of the hips and 
pelvis.  See March 1998 personal hearing transcript at page 
2.  He submitted a written statement to that effect.  See VA 
Form 21-4138 (Statement in Support of Claim) dated March 18, 
1998.  However, during the hearing it was noted that when the 
veteran initially raised the issue in October 1996, he 
requested consideration of the issue as service connection on 
a secondary basis.  See personal hearing transcript of March 
1998 at page 3.  In the April 1998 decision, the hearing 
officer mentioned the issue of service connection for Paget's 
disease of the hips and pelvis on a secondary basis, and 
noted that the issue was to be referred to the rating board.  
However, there is a handwritten notation indicating that the 
issue was withdrawn, and further consideration of the matter 
does not appear in the claims folder.  During his hearing in 
May 1999, the veteran referred to the matter and indicated 
that he not heard anything further on the issue.  See May 
1999 personal hearing transcript at pages 11 and 12.  The 
Board notes that an October 1996 VA examination found 
osteoarthritis of the left hip "secondary to limping and 
weight transfer over many years."  It appears that there has 
been some confusion engendered by the multiple diagnoses 
given to various hip and bone conditions.  The Board finds 
that the claim of service connection for Paget's disease of 
the hips and pelvis has been withdrawn, but that the claim of 
service connection for osteoarthritis of the left hip, raised 
by the October 1996 examination report as well as the 
veteran, remains open.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is competent evidence of a current low back 
disability. 

2.  There is a medical opinion of record which links a low 
back disability to the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for a low back disability is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claims. 

Here, there is evidence that the veteran has been diagnosed 
with various low back disorders such as lumbosacral strain, 
degenerative arthritis of the lumbar spine, Paget's disease 
of the L3 vertebra, and herniated disc of the lumbar area.  
Therefore, there is competent evidence of a current 
disability.  In this case, the veteran specifically argues 
that he has a low back disability that was caused by his 
service-connected left knee disability.  

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  In 
this case, the evidence of record includes a September 1996 
letter from Dr. Harry P. Engel.  In that letter, he opined 
that part of the problem with his back was due to the fact 
that the veteran guards his left knee which requires surgery.  
He also noted this in a March 1998 letter.  Therefore, there 
is a medical opinion of record which links a low back 
disability to the left knee disability.  However, Dr. Engel's 
opinions are not specific regarding which, if any, of the low 
back disorders diagnosed are chronically aggravated by the 
left knee condition.  


ORDER

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.





REMAND

Service Connection for a Low Back Disability

As noted above, under the provisions of 38 C.F.R. § 3.310, 
service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Judicial interpretation of the matter of 
secondary service connection, embodied in 38 C.F.R. § 3.310, 
requires consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  As noted above, there is a medical opinion of 
record that links a low back disability to the service-
connected left knee disability, but the physician did not 
specifically note which, if any, of the conditions were 
related to the left knee condition.  Therefore, an 
examination is in order.  

Increased Evaluation for Service-Connected Left Knee 
Disability

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

Service connection is currently in effect for bursitis of the 
left knee, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5019-5257 (1999).  The 
Diagnostic Code currently applied, 5019 contemplates bursitis 
and is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, ratings are assigned based 
on limitation of motion of the affected part.  In this case, 
Diagnostic Code 5257, which contemplates knee impairment such 
as recurrent subluxation or lateral instability, has been 
applied.  The Board notes that Diagnostic Codes that 
contemplate limited motion of the knees include 5256 (knee 
ankylosis), 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension). 

Regarding the rating of orthopedic disabilities, the Board 
points out that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

Here, the most recent VA examination of October 1996 reflects 
the examiner's findings, including ranges of motion for the 
left knee.  However, the particular directives set forth by 
the Court in DeLuca were not addressed. 

In this case, the rating action of May 1997 lists the 
veteran's left knee degenerative arthritis as a nonservice-
connected disability.  However, in a July 1972 decision, the 
Board found that the left knee disability included arthritis.  
Therefore, the matter of a separate rating should be 
considered.  VA's General Counsel has held that in order for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  In that 
opinion, it was further noted that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  This 
represents a substantial departure from prior VA practice 
and, under Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
veteran is entitled to readjudication under the new view of 
the rating schedule.

In this case, the veteran has argued that his left knee 
disability has substantially interfered with his ability to 
maintain employment.  He has also submitted a performance 
evaluation in support of this argument.  Apparently, the 
veteran and his representative have raised the additional 
issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
However, the Board does not have the jurisdiction to 
adjudicate the claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  VA's General Counsel has held that 
the question of entitlement to a total rating based on 
individual unemployability is not inextricably intertwined 
with the question of entitlement to a higher schedular 
rating, and that the proper method of returning the case to 
the RO for further action is by remand rather than referral.  
VAOPGCPREC 6-96.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, these matters are REMANDED to 
the RO for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his service-connected 
left knee disability, and for his low 
back conditions.  The necessary release 
should be obtained in order to secure 
private medical records.  After all the 
pertinent records have been obtained, 
they should be associated with the claims 
folder. 

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his low back 
disorders.  The examiner should indicate 
the date of onset of the disorders found.  
The examiner is requested to review the 
record and to state whether it is at 
least as likely as not that any current 
low back disorders are the result of, or 
were increased by, the service-connected 
left knee disability.  If it is not 
medically feasible to make such 
determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
reasons for his or her opinion. 

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his left knee disability.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain, and include a 
description of where in the arc of motion 
the pain begins.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The RO should adjudicate the claim 
of entitlement to service connection for 
a low back disability, and specifically 
consider whether this claimed disability 
increased in severity as a result of his 
service-connected left knee disability, 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  

5.  The RO should adjudicate the claim 
of entitlement to an increased rating 
for service-connected left knee 
disability in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and 
consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  The RO should also 
consider a separate rating for arthritis 
of the left knee.  See VAOPGCPREC 9-98.  

6.  The RO should also consider the 
issue of entitlement to a total 
disability rating for compensation 
purposes based on individual 
unemployability.  

7.  If any determinations remain adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals


 


